                         Case: 21-10574           Doc: 7-1        Filed: 03/17/21         Page: 1 of 3

                                                   Notice Recipients
District/Off: 1087−5                     User: admin                         Date Created: 03/17/2021
Case: 21−10574                           Form ID: 309A                       Total: 163


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Trent Dwight Ford         16813 Little Leaf Lane         Edmond, OK 73012
jdb         Jill Nicole Ford       16813 Little Leaf Lane        Edmond, OK 73012
ust         United States Trustee        United States Trustee        215 Dean A. McGee Ave., 4th Floor     Oklahoma City,
            OK 73102
tr          Lyle R. Nelson        Two Leadership Square          211 N. Robinson, Ste 1300       Oklahoma City, OK 73102
aty         Jerry D. Brown        Jerry D. Brown, P.C.         5500 N. Western, Suite 150      Oklahoma City, OK 73118
smg         Oklahoma Employment Security Commission               PO Box 53039        Oklahoma City, OK 73152−3039
6547895     AFFIRM INC.           30 NISABELLA STREET                FLOOR 4        PITTSBURGH PA 15212
6547896     ALBERT, WHITNEY               777 E 15TH ST, # 452          EDMOND OK 73013
6547897     ALLY FINANCIAL              P O BOX 380981           BLOOMINGTON MN 55438
6547898     ALVARADO, JOSEPH                1626 NW 8TH ST            OKLAHOMA CITY OK 73106
6547899     AMAZON LENDING                AMAZON CAPITAL               2201 WESTLAKE AVE.            SEATTLE WA
            98103
6547900     AMERICAN EXPRESS                 PO BOX 297879           FORT LAUDERDALE FL 33329−7879
6547901     APPLE CARD−GS BANK USA                   LOCKBOX 6112            PO BOX 7247        PHILADELPHIA PA
            19170
6547902     ATT MOBILITY             PO BOX 6463          CAROL STREAM IL 60197
6547903     BAKKE, SARAH              316 E. GREENWOOD LN               MUSTANG OK 73064
6547904     BEACON FUJNDING CORPORATION                      3400 DUNDEE RD, # 180          NORTHBROOK IL 60062
6547906     BEACON FUNDING CORPORATION                      3400 DUNDEE RD., #180          NORTHBROOK IL 60062
6547905     BEACON FUNDING CORPORATION                      3400 DUNDEE ROAD, SUITE 180             NORTHBROOK IL
            60062
6547907     BIGGS, MOLLY             11100 N. 19TH ST          FREDERICK OK 73542
6547908     BLANKENSHIP, MADISON                  1201 COVELL VILLAGE DR., #219             EDMOND OK 73003
6547909     BLUE CROSS BLUE SHIELD OKLAHOMA                        PO BOX 650615         DALLAS TX 75265−0615
6547910     BOUNDS, TERA             4713 SE 19TH          OKLAHOMA CITY OK 73115
6547911     BROTHER INTERNATIONAL CORP.                    200 CROSSING BLVD.             BRIDGEWATER NJ 08807
6547912     BURCHAM, BRODY                5757 W. HEFNER RD, #1204             OKLAHOMA CITY OK 73162
6547913     CALDERON, JESSIE              2701 NW 18TH ST.            OKLAHOMA CITY OK 73107
6547914     CAPITAL ONE BANK USA                  PO BOX 31293          SALT LAKE CITY UT 84131
6547915     CASTLEBERRY, STEPHANIE                  13331 N MACARTHUR BLVD, #109               EDMOND OK 73013
6547916     CASTRO, SELENE              1036 SW 30TH ST.           OKLAHOMA CITY OK 73109
6547917     CATER, SHANNA              13909 JOSHUA ST.            KINGSTON OK 73439
6547918     CHERYL HUSMANN                 PO BOX 7751          EDMOND OK 73083
6547919     CHERYL KLIEWER               10105 THOMPKINS LANE                OKLAHOMA CITY OK 73162
6547920     CHRIS MARBLE              CMM FINANCIAL              3535 NW 58TH STREET           SUITE 765        OKLAHOMA
            CITY OK 73112
6547921     CITICARDS CBNA              5800 S. CORPORATE PL              SIOUX FALLS SD 57108
6547922     CITIZENS BANK             1 EAST FIRST STREET              EDMOND OK 73034
6547923     COMENITY BANK − MAURICES                    PO BOX 182789          COLUMBUS OH 43218
6547924     COUGHLIN, KACEY                224 EAST BLOSSOM DR               MIDWEST CITY OK 73110
6547925     COX BUSINESS             PO BOX 1259          OAKS PA 19456
6547926     COX, MELISSA            5006 SE 47TH ST           LAWTON OK 73501
6547927     CREDIT ONE BANK               PO BOX 98872           LAS VEGAS NV 89193−8872
6547928     CRIBLEY, KARSON               2028 3 STARS RD           EDMOND OK 73034
6547929     DAVIS, CHEYENNE               6229 NW 63RD ST., # D           WARR ACRES OK 73132
6547930     DELL FINANCIAL SERVICES LLC                  ONE DELL WAY             ROUND ROCK TX 78682
6547931     DEPT OF ED/NELNET                PO BOX 82561          LINCOLN NE 68501
6547932     DIAMOND BANK 2, LLC                 1021 E. BROADWAY             SUITE A       COLUMBIA MO 65201
6547933     DISCOVER FINANCIAL                 PO BOX 15316           WILMINGTON DE 19850
6547934     EIRWIN, HOPE            401 W COVELL RD, # 2026              EDMOND OK 73003
6547935     ELAN FINANCIAL              CB DISPUTES            PO BOX 108         SAINT LOUIS MO 63101
6547936     ELLIOTT, EMILEIGH               508 NW 51ST ST.          OKLAHOMA CITY OK 73118
6547889     EQUIFAX INFORMATION SERVICES LLC                      PO BOX 740256          ATLANTA GA 30374−0256
6547890     EXPERIAN           701 EXPERIAN PARKWAY                  PO BOX 2002         ALLEN TX 75013
6547937     EXPRESS SERVICES, INC.               PO BOX 203901           DALLAS TX 75320−3901
6547938     FIRST FIDELITY BANK                PO BOX 32282          OKLAHOMA CITY OK 73123
6547939     FIRST PREMIER BANK                3820 N. LOUISE          SIOUX FALLS SD 57107
6547940     FLORES, NAYSHA              402 W. COVELL RD, #326              EDMOND OK 73003
6547941     FORD, KEAGAN              400 W EDMOND RD               EDMOND OK 73003
6547942     FORMAN, HANNAH                100 N BLACKWELDER                EDMOND OK 73034
6547943     FOX CAPITAL            1920 E. HALLANDALE BEACH BLVD.                   HALLANDALE FL 33009
6547944     FRAZIER, CHASITY              9108 SUNCOUNTRY DR.                MIDWEST CITY OK 73130
6547945     GENEVA CAPITAL LLC                 1311 BROADWAY STREET               ALEXANDRIA MN 56308
6547946     GOODSON, TAYLOR                 11020 SW 6TH ST           YUKON OK 73099
6547947     GRAPHIC SOLUTIONS                 4601 SPRING VALLEY RD.            DALLAS TX 75244
6547948     HANEY, CRYSTAL               1229 MORRISON TRAIL               EDMOND OK 73012
6547949     HANEY, SARAH              12831 STRATFORD DR,, #234              OKLAHOMA CITY OK 73120
                     Case: 21-10574          Doc: 7-1      Filed: 03/17/21        Page: 2 of 3

6547950   HEARTLAND PAYROLL SOLUTIONS                   90 LINDEN OAKS          SUITE 110       ROCHESTER NY
          14625
6547951   HENRY, MADISON            2301 TUSCAN LANE             EDMOND OK 73034
6547952   HERRING, JOHN          2701 WINDSOR BLVD              OKLAHOMA CITY OK 73127
6547953   HMF CAPITAL GROUP              MOE LENDING           368 NEW HEMPSTEAD STE 217           NEW CITY NY
          10956
6547954   HOEBING, EMILY           1608 NW 39TH ST.          OKLAHOMA CITY OK 73118
6547955   HUMPHREY, CHELSEA              16500 MOORGATE LANE              EDMOND OK 73012
6547887   IRS      P.O. BOX 7346         PHILADELPHIA PA 19101−7346
6547956   JOE LIEBERMAN           LIEBERMAN AND KLESTZICK LLP                 71 S. CENTRAL AVE. 2ND
          FLOOR        VALLEY STREAM NY 11580
6547957   JOHNSON PLASTICS            PO BOX 74576          CLEVELAND OH 44194
6547958   JONES, SHAWNA           4713 SE 19TH ST.          DEL CITY OK 73115
6547959   KOLB, JILLIAN        304 N. BROADWAY              CRESCENT OK 73028
6547960   LAWRENCE, KRISTIN             9211 N. COUNCIL RD, #313          OKLAHOMA CITY OK 73132
6547961   LEASE CORPORATION OF AMERICA (LCA)                   3150 LIVERNOIS RED., #300        TROY MI 48083
6547962   LOPEZ, VANESSA           1109 E KATY DR.           ALTUS OK 73521
6547963   MAIN STREET LOAN            CITIZENS BANK            1 E. 1ST STREET        EDMOND OK 73034
6547964   MCKINNEY, CHEYENNE               6050 S. BANNER RD           EL RENO OK 73036
6547965   MENASCO, GARRETT              329895 E 940 RD        LUTHER OK 73054
6547966   MERCEDES BENZ FINANCIAL SERVICES                   PO BOX 961        ROANOKE TX 76262
6547968   MIDFIRST BANK           501 NW GRAND BLVD              OKLAHOMA CITY OK 73118
6547969   MIDFIRST BANK           PO BOX 26750          OKLAHOMA CITY OK 73118
6547967   MIDFIRST BANK           PO BOX 268879          OKLAHOMA CITY OK 73126
6547970   MIDFIRST SSB         501 NW GRAND BLVD.              OKLAHOMA CITY OK 73118
6547971   MISSION IMPRINTABLES              1604 CACTUS RD           SAN DIEGO CA 92154
6547972   MURPHY, SHERRIAH             1600 KICKINGBIRD RD, #134            EDMOND OK 73034
6547973   MYERS LAW GROUP             4695 MACARTHUR COURT                SUTE 200      NEWPORT BEACH CA
          92660
6547974   NAVIENT        PO BOX 9655           WILKES BARRE PA 18773
6547975   NAVITAS CREDIT CORP             PO BOX 935204           ATLANTA GA 31193−5204
6547976   NEEL, KYLIE        4 S. KELLY AVE           EDMOND OK 73003
6547977   NGUYEN, DAVID           13608 NANCY ANN DR.              PIEDMONT OK 73078
6547978   NORDSTROM BANK              13531 E. CALEY AVE            ENGLEWOOD CO 80111
6547979   NORTH STAR LEASING COMPANY                  PO BOX 4505         BURLINGTON VT 05406−4505
6547980   OCEAN DEVELOPMENT               THE ALLEY AT PORT 164            3825 NW 166TH STREET        EDMOND
          OK 73012
6547985   OG & E       3220 S. HIGH         M 322        OKLAHOMA CITY OK 73129
6547983   OG & E       3220 S. HIGH AVE           M 322       OKLAHOMA CITY OK 73129
6547984   OG & E       3220 S. HIGH AVE           OKLAHOMA CITY OK 73129
6547981   OG & E       3220 S. HIGH AVE.          M 223        OKLAHOMA CITY OK 73129
6547982   OG & E       3220 S. HIGH AVE.          M 322        OKLAHOMA CITY OK 73129
6547986   OKLAHOMA DEPARTMENT OF LABOR                     3017 N. STILES AVE. STE. 100      OKLAHOMA CITY OK
          73105
6547987   OKLAHOMA NATURAL GAS                 401 N HARVEY           OKLAHOMA CITY OK 73102
6547888   OKLAHOMA TAX COMMISSION                  GENERAL COUNSEL'S OFFICE             100 N. BROADWAY
          AVE.       SUITE 1500         OKLAHOMA CITY OK 73102
6547988   OKLAHOMA'S CREDIT UNION                PO BOX 24027          OKLAHOMA CITY OK 73124
6547989   OKLAHOMAS CREDIT UNION                PO BOX 24027          OKLAHOMA CITY OK 73124−0027
6547990   OLIVER & OLIVIA CHILDREN APPAREL INC                  16813 LITTLE LEAF LANE          EDMOND OK
          73012−0677
6547991   PACHECO, KORI          1135 1/2 NW 96TH ST.           OKLAHOMA CITY OK 73114
6547992   PAIGE, HUNTER          409 E BLACKWELL AVE               BLACKWELL OK 74631
6547993   PARHAM, RAELYNN             OKLAHOMA CITY OK 73120
6547994   PAYPAL WORKING CAPITAL                ATTN: EXECUTIVE ESCALATION              PO BOX 45950      OMAHA
          NE 68145−0950
6547995   POOLE, DENNA          2217 ASHLEY DR.            OKLAHOMA CITY OK 73118
6547996   RAMIREZ, MAYRA            201 SE 89TH ST, #1313          OKLAHOMA CITY OK 73149
6547997   REAL, ASHLYN          1001 N. DOUGLAS            GUTHRIE OK 73044
6547998   REVENUE BASED FINANCING                257 E. 200 SOUTH         STE 330      SALT LAKE CITY UT
          84111
6547999   RIOS, ELIZABETH          3109 RANKIN TERR            EDMOND OK 73013
6548000   ROBERTS, ANGELA            1930 HERITAGE PARK DR., #129            OKLAHOMA CITY OK 73120
6548001   RUTHERFORD, ANA            5904 NW 50TH           OKLAHOMA CITY OK 73109
6548002   RYLAND, JOHN          11710 CIMARRON RD              CRESCENT OK 73028
6548003   S & S ACTIVE WEAR           220 REMINGTON BLVD              BOLINGBROOK IL 60440
6548004   SANFORD, SKI         1600 CHELSEA DR             EDMOND OK 73013
6548005   SAUNDERS, PAIGE           220 E. 14TH ST.         EDMOND OK 73034
6548006   SCHOLL, AMBER           1116 SWAN LAKE RD              EDMOND OK 73003
6548007   SCHOLL, ERICKA           2008 LAZY BROOK TRAIL              EDMOND OK 73013
6548008   SHOPIFY LOAN          150 ELGIN STREET            8TH FLOOR         OTTAWA, ONTARIO, CAN K2P
          1L4
6548009   SMALL BUSINESS ADMINISTRATION                  ECONONMIC INJURY DISASTER RELIEF             14925
          KINGSPORT ROAD            FORT WORTH TX 76185
6548010   SMITH, ANGELA          329895 E 940 RD          LUTHER OK 73054
6548011   SNOW, DILLON          14300 N. PENN          OKLAHOMA CITY OK 73134
6548012   SNYDER, TRACY           4713 SE 19TH ST.          DEL CITY OK 73115
6548013   SPIVEY, GABRIELLA            11708 NW 135TH ST           PIEDMONT OK 73078
                     Case: 21-10574        Doc: 7-1     Filed: 03/17/21      Page: 3 of 3

6548014   SYNCB/ AT HOME DC          PO BOX 965013      ORLANDO FL 32896
6548015   SYNCB/EBAY       PO BOX 965013         ORLANDO FL 32896
6548016   SYNCB/GAP       PO BOX 965005         ORLANDO FL 32896
6548017   SYNCB/PAYPAL CREDIT CARD            PO BOX 965005       ORLANDO FL 32896
6548018   SYNCB/PPC PAYPAL CREDIT           PO BOX 965005      ORLANDO FL 32896
6548019   SYNCHRONY/SAMS           PO BOX 965005      ORLANDO FL 32896
6548020   TARGET/TD BANK         NCD−0450        PO BOX 1470       MINNEAPOLIS MN 55440
6548021   TATE, SHARIECE       9501 1−35 SERVICE RD, #803        MOORE OK 73160
6548022   TAWATER, AVERY          2611 EDGEWOOD DR          EDMOND OK 73013
6548023   TBOM FORTIVA        PO BOX 105555        ATLANTA GA 30348
6547891   TELECHECK INTL INC          SUPERVISOR LEGAL DEPT         5251 WESTHEIMER 2ND
          FLOOR       HOUSTON TX 77056
6548024   TELUKEVICH, SOPHIA          2209 YORKSHIRE DR        EDMOND OK 73013
6548025   TFS SPORTSWEAR         1991 N. POWERLINE RD         POMPANO BEACH FL 33069
6548026   TIME PAYMENT        1600 DISTRICT AVE., #200        BURLINGTON MA 01803
6547892   TRANS UNION CORPORATION            PO BOX 2000       CRUM LYNNE PA 19022−2002
6547893   US ATTORNEYS OFFICE          210 W. PARK AVENUE, SUITE 400       OKLAHOMA CITY OK 73102
6547894   US DEPT OF JUSTICE CIV TRIAL         TAX DIVISION CENTRAL REGION         P.O. BOX 7238 BEN
          FRANKLIN ST.      WASHINGTON DC 20044
6548027   US DEPT. OF EDUCATION          PO BOX 5609      GREENVILLE TX 75403
6548028   VALDIVIA, RAVEN         4000 WHISPER CREEK DR.         EDMOND OK 73034
6548029   VARNELL, DILLAN         PO BOX 278       ARCADIA OK 73007
6548030   VAUGHN, LEAH        1441 NW 31ST ST.       OKLAHOMA CITY OK 73118
6548031   VAUGHT, ARION        5757 W. HEFNER RD        OKLAHOMA CITY OK 73162
6548032   VOEGELE, TAYLOR          716 ASHWOOD LN         MOORE OK 73160
6548033   VON MAUR       6565 BRADY ST.         DAVENPORT IA 52806
6548034   WARD, KERIDAN        18820 ROLLING HILL WAY           EDMOND OK 73012
6548035   WARD, MIKE       18801 NORTH INDIAN MERIDIAN            LUTHER OK 73054
6548036   WAYFAIR MASTERCARD             PO BOX 6497      SIOUX FALLS SD 57117
6548037   WEBB, BRYONNA         5612 DUNLIN RD        OKLAHOMA CITY OK 73179
6548038   WF PREFERRED ACCOUNT            PO BOX 14517       DES MOINES IA 50306
6548039   WILSON, ANGELA         8225 NW 112TH TERRACE         OKLAHOMA CITY OK 73162
6548040   WILSON, DARRIN        2700 SHADY TREE LN         EDMOND OK 73013
6548041   WITHERS, MEGAN         5434 #D N. HARVEY AVE         OKLAHOMA CITY OK 73118
6548042   WYANT, BRIANA        610 W. COLLEGE AVE          BLACKWELL OK 74631
6548043   WYANT, HALEY        400 W EDMOND RD, #130          EDMOND OK 73003
                                                                                               TOTAL: 163
